Law OFFICES
DAVID S. GREENFIELD

100 LAFAYETTE STREET * SUITE S02
NEW YORK, N.Y. 1OOI3

 

(212) 481-9350

TELECOPIER (212) 571-5507

Hon. Analisa Torres

United States District Judge
Southern District of New York
500 Pearl Street

New York, NY 10007

Filed on ECF and
by email to Torres_ NYSDChambers@nysd. uscourts.gov

June 3, 2019

Re: United States v. Daubriel Disla
19 Cr. 391 (AT)

Dear Judge Torres:

I have been appointed to represent the defendant Daubriel Disla pursuant to the Criminal
Justice Act (CJA). I write to request that Sarah M. Sacks, Esq. be permitted to stand in for me at
the initial pretrial conference in this case scheduled before the Court for Thursday, June 6, 2019
at 11:30AM. I will be unavailable to attend this conference since I will be on trial in front of
Judge Gardephe in United States v. Claudius English, 18 Cr. 492 (PGG). Ms. Sacks has been
appointed in several CJA cases by Judges in this District and she appeared on my behalf to
represent Mr. Disla when he was arraigned on the indictment in this case. I have discussed this
request with Mr. Disla and he fully consents.

If the Court has any questions or concerns, Chambers can contact me on my cell phone
at (917) 922 7939. Should Chambers need to reach Ms. Sacks before the conference, her cell
phone number is (917) 566 6196.

GRANTED.
SO ORDERED.

Dated: June 3, 2019
New York, New York

 

 

ANALISA TORRES
United States District Judge
